Shaw, C. J.
The court are of opinion, that upon the facts stated, the plaintiff had an interest such as is recognized as a good insurable interest in the life of the person on which *284this policy was made by the defendant company to the plain» tiff. He held a promissory note signed by a firm, of which the said William C. Morrell was one of the partners, to an amount larger than the amount insured; this was due and owing at the time the insurance was made; at the death of the party whose life was insured, and at the time of the trial. Each partner is a debtor in solido to the whole amount of a joint debt. It is no answer we think, that the estate of the deceased was solvent, and that the other joint debtor might be able to pay it; it was enough we think, that by the contract of the defendants, made on a valuable consideration, they guaranteed to the plaintiff that if his debtor should die within the time, and the debt remained unpaid, they would pay the amount stipulated. Anderson v. Edie, cited in Park on Ins. 640; Tidswell v. Ankerstein, Peake’s Cas. 151.
But the court are strongly inclined to the opinion, that the plaintiff had another interest in the life of the person, on whose life he was insured by the defendants. He had a subsisting contract with that person, made on a valuable con- , sideration, by which he was to receive one quarter part of his earnings in the mines of California for one year. Such an interest cannot, from its nature, be valued or apportioned. It was an interest upon which the policy attached. By the loss of his life within the year, the person whose life was insured lost the means of earning any thing more, and the plaintiff was deprived of receiving his share of such earnings, to an uncertain and indefinite amount.

Exceptions overruled.